Exhibit 10.2

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of January, 13, 2017 by and
between ECOARK HOLDINGS, INC., a Nevada corporation (the “Company”),
and REDDIAMOND PARTNERS LLC a New Jersey limited liability company (the
“Investor”).



 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to $5,000,000 of the Company's common stock, par value $0.001 per share (the
"Common Stock").  The shares of Common Stock to be purchased hereunder
(including, without limitation, the Initial Purchase Shares (as defined
in Section 2(a) herein)) are referred to herein as the "Purchase Shares."

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1.            CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)           “Business Day” means any day on which the Principal Market is open
for trading, including any day on which the Principal Market is open for trading
for a period of time less than the customary time.

 

(b)          “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

 

(c)           “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(d)          “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.

 

(e)           “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 



  

 

 

(f)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(g)           “Material Adverse Effect” means any material adverse effect on
(i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted exclusively from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (E) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 

(h)           “Maturity Date” means two years from the Commencement Date.

 

(i)           “Person” means an individual or entity including but not limited
to any limited liability company, a partnership, a joint venture, a corporation,
a trust, an unincorporated organization and a government or any department or
agency thereof.

 

(j)           “Pricing Period” means, the five consecutive days immediately
prior to the Purchase Date.

 

(k)           “Principal Market” means the OTC Bulletin Board (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on The NASDAQ Capital Market,
The NASDAQ Global Market, the New York Stock Exchange, the NYSE MKT, or the
OTCQX or OTCQB operated by the OTC Markets Group, Inc. (or any nationally
recognized successor to any of the foregoing), then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.

 

(l)           “Purchase Amount” means, with respect to any Regular Purchase made
hereunder, the portion of the Remaining Amount to be purchased by the Investor
pursuant to Section 2 hereof and with respect to the applicable Regular Purchase
Notice.

 

(m)           “Purchase Date” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, shall mean the Business Day, as set forth
below, immediately following the day on which the Investor receives a Regular
Purchase Notice; provided that such notice must be received prior to 2:00 p.m.
Eastern Time. In the event that such Regular Purchase Notice is received by the
Investor at 2:00 p.m. Eastern Time or later on that Business Day, then such
Regular Purchase Notice shall automatically be deemed null and void (unless
waived in writing by the Investor).

 

(n)          “Purchase Price” means, with respect to any Regular Purchase made
pursuant to Section 2(a) hereof, the average VWAP of the Purchase Shares during
the Pricing Period multiplied by: (i) 77% if the price of the Regular Purchase
request is 100% or less than or equal to the average trailing ten day trading
volume on the Principal Market multiplied by the average VWAP in the Pricing
Period; or (ii) 72% if the price of the Regular Purchase request is greater than
100% but less than 150% of the average trailing ten day trading volume on the
Principal Market multiplied by the average VWAP in the Pricing Period; or (iii)
67% if the price of the Regular Purchase request is greater than 150% but less
than 200% of the average trailing ten day trading volume multiplied by the
average VWAP in the Pricing Period.

 



 2 

 

 

(o)           “Regular Purchase Notice” means, with respect to any Regular
Purchase pursuant to Section 2(a) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy such applicable amount of
Purchase Shares as specified by the Company therein on the Purchase Date. Such
written notice shall include the number of shares of Common Stock the Company
intends to sell the Investor.

 

(p)           “Remaining Amount” means, initially, $5,000,000 in the aggregate,
which amount shall be reduced by (i) the Initial Purchase Amount upon the
purchase of the Initial Purchase Shares by the Investor on the date hereof
pursuant to Section 2(a) hereof and (ii) the Purchase Amount each time the
Investor purchases shares of Common Stock (other than the Initial Purchase
Shares) pursuant to Section 2 hereof.

 

(q)           “Sale Price” means any trade price for the shares of Common Stock
on the Principal Market as reported by the Principal Market.

 

(r)           “SEC” means the U.S. Securities and Exchange Commission.

 

(s)          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(t)           “Subsidiary” means any Person the Company wholly-owns or controls,
or in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

 

(u)          “Transaction Documents” means, collectively, this Agreement, the
Regular Purchase Notices (as same may be delivered from time to time to the
Investor by the Company), the schedules and exhibits hereto, and each of the
other agreements, documents, certificates and instruments entered into or
furnished by the parties hereto in connection with the transactions contemplated
hereby and thereby.

 

(v)          “Transfer Agent” means Island Stock Transfer, or such other Person
who is then serving as the transfer agent for the Company in respect of the
Common Stock.

 

(w)          “VWAP” means the volume weighted average price of the Common Stock
on the Principal Market, as reported on the Principal Market.

 

2.            PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a)           Commencement of Regular Sales of Common Stock. On the date of this
Agreement, upon the satisfaction of the conditions set forth in Sections
6(I) and 7(I) hereof, the Company shall sell to the Investor and the Investor
shall purchase 125,000 Purchase Shares (such initial Purchase Shares, the
“Initial Purchase Shares”) for aggregate consideration of $468,750 (the “Initial
Purchase Amount”).  Upon the satisfaction of the conditions set forth
in Sections 6(II) and 7(II) hereof (the “Commencement” and the date of
satisfaction of such conditions the “Commencement Date”) and thereafter, the
Company shall have the right, but not the obligation, to direct the Investor, by
its delivery to the Investor of a Regular Purchase Notice from time to time, to
purchase the requested Share Amount (each such purchase a “Regular Purchase”),
on the Purchase Date. The Company may deliver a Regular Purchase Notice to the
Investor so long as at least ten (10) Business Days have passed since the most
recent Regular Purchase was completed. After the Investor receives the Regular
Purchase Notice, the Investor shall confirm receipt of the Regular Purchase
Notice by 6:00 p.m., Eastern Time, with the Purchase Price and the Purchase
Amount. Notwithstanding the foregoing, if mutually agreed upon by both the
Company and Investor a Purchase Notice may be delivered sooner.



 



 3 

 

 

(b)          Payment for Purchase Shares.   The closing of the purchase by the
Investor of Purchase Shares (a “Closing”) shall occur on the date which is no
later than three (3) Business Days following the Purchase Date (each a “Closing
Date”). On each Closing Date, (I) the Company shall cause its transfer agent,
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer (“FAST”) program, to electronically transmit the number of Purchase
Shares specified in the Regular Purchase Notice, by crediting the account of the
Investor’s prime broker (as specified by the Investor with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system and (II) the Investor shall
deliver to the Company the Purchase Amount set forth in the applicable Regular
Purchase Notice by wire transfer of immediately available funds to an account
designated by the Company. . The Company shall not issue any fraction of a share
of Common Stock upon any Regular Purchase.  If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall round such
fraction of a share of Common Stock up to the nearest whole share. All payments
made under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.

 

(c)           Beneficial Ownership Limitation.  Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than 24 hours) confirm in
writing to the Investor the number of shares of Common Stock then outstanding.
The Investor and the Company shall each cooperate in good faith in the
determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

 

3.            INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a)           Investment Purpose.   The Investor is acquiring the Purchase
Shares as principal for its own account and not with a view to or for
distributing or reselling such Purchase Shares or any part thereof in violation
of the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Investor’s right to sell the Purchase Shares at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws).  The Investor is acquiring the
Purchase Shares hereunder in the ordinary course of its business.

 



 4 

 

 

(b)          Information. The Investor understands that its investment in the
Purchase Shares involves a high degree of risk.  The Investor (i) is able to
bear the economic risk of an investment in the Purchase Shares including a total
loss thereof, (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment in the Purchase Shares and (iii) has had an opportunity to ask
questions of and receive answers from the officers of the Company concerning the
financial condition and business of the Company and others matters related to an
investment in the Purchase Shares .  Neither such inquiries nor any other due
diligence investigations conducted by the Investor or its representatives shall
modify, amend or affect the Investor's right to rely on the Company's
representations and warranties contained in Section 4 below.  The Investor has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Purchase Shares. 

 

(c)           No Governmental Review. The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Purchase Shares or
the fairness or suitability of an investment in the Purchase Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Purchase Shares.

 

(d)           Transfer or Sale. The Investor understands that (i) the Purchase
Shares may not be offered for sale, sold, assigned or transferred unless (A)
registered pursuant to the Securities Act or (B) an exemption exists permitting
such Purchase Shares to be sold, assigned or transferred without such
registration; (ii) any sale of the Purchase Shares made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the Purchase Shares under circumstances in
which the seller (or the Person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.

 

(e)           Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(f)           Residency. The Investor is a resident of the State of New Jersey.

 

(g)          No Short Selling. The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock and will not engage in any such short sales during
the term of this Agreement.

 

4.            REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

 

(a)           Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  Each of the Company and its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a Material Adverse Effect and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.  The Company has no Subsidiaries except as set forth in SEC
Documents (as defined below).

 



 5 

 

 

(b)          Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents,
and to issue the Purchase Shares in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company's Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies. The
Board of Directors of the Company has authorized this Agreement and the
transactions contemplated hereby.  The authorization of the Board of Directors
is valid, in full force and effect and have not been modified or supplemented in
any respect.   Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors, any authorized committee thereof,
and/or stockholders is necessary under applicable laws and the Company’s
Articles of Incorporation (as defined below) and/or Bylaws (as defined below) to
authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Purchase Shares.

 

(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company is set forth its SEC Documents.  Except as disclosed in the
SEC Documents (as defined below), (i) no shares of the Company's capital stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act, (v) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to the Investor true and
correct copies of the Company's Articles of Incorporation, as amended and as in
effect on the date hereof (the "Articles of Incorporation"), and the Company's
Bylaws, as amended and as in effect on the date hereof (the "Bylaws"), and
summaries of the terms of all securities convertible into or exercisable for
Common Stock, if any, and copies of any documents containing the material rights
of the holders thereof in respect thereto.

 



 6 

 

 

(d)          Issuance of Purchase Shares.  Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
(including, without limitation, the Initial Purchase Shares) shall be validly
issued, fully paid and nonassessable and free and clear from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  The Company has prepared and filed the
Base Prospectus (as defined below) in conformity with the requirements of the
Securities Act, including such amendments and supplements thereto as may have
been required to the date of this Agreement. The Base Prospectus is effective
under the Securities Act and no stop order preventing or suspending the
effectiveness of the Base Prospectus or suspending or preventing the use of the
Base Prospectus has been issued by the SEC and no proceedings for that purpose
have been instituted or, to the knowledge of the Company, are threatened by the
SEC. The Company, if required by the rules and regulations of the SEC, proposes
to file the Prospectus with the SEC pursuant to Rule 424(b). At the time the
Base Prospectus and any amendments thereto became effective, at the date of this
Agreement and at each Closing Date, the Base Prospectus and any amendments or
supplements thereto conformed and will conform in all material respects to the
requirements of the Securities Act and, as of their respective effective dates,
taken together as a whole, did not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; and the Base Prospectus
and any amendments or supplements thereto, at the time the Base Prospectus or
such amendment or supplement thereto was issued and at each Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and, taken together as a whole, did not and will not contain an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(e)          No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, or cancellation of, any agreement, indenture
or instrument to which the Company or any of its Subsidiaries is a party, or
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, cancellations and violations under clause (ii), which
could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor its Subsidiaries is in violation of any term of
or in default under its Articles of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively.  Neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments that could
not reasonably be expected to have a Material Adverse Effect.  The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance, regulation of any governmental
entity, except for possible violations, the sanctions for which either
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.  Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Principal Market, the Company is not required
to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof.  Except as set forth elsewhere in this
Agreement, all consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.  Since one year prior
to the date hereof, the Company has not received nor delivered any notices or
correspondence from or to the Principal Market.  The Principal Market has not
commenced any delisting proceedings against the Company.

 



 7 

 

 

(f)           SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve (12) months preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.   None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.  Except as set forth in the SEC Documents, the Company has received
no notices or correspondence from the SEC for the one year preceding the date
hereof.  The SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.

 

(g)          Absence of Certain Changes.  Except as disclosed in the SEC
Documents, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to Title 11,
U.S. Code, or any similar federal or state law for the relief of debtors
(“Bankruptcy Law”) nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h)          Absence of Litigation. Except as disclosed in Schedule 4(h)
provided to the Investor prior to a Closing Date, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's or its
Subsidiaries' officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect.

 



 8 

 

 

(i)           Acknowledgment Regarding Investor's Status.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Purchase Shares.  The
Company further represents to the Investor that the Company's decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives and advisors.

 

(j)           No General Solicitation; No Integrated Offering.  Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of the Purchase Shares. Neither the Company, nor or any of its
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the offer and
sale of any of the Purchase Shares under the Securities Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Purchase Shares to be integrated with prior offerings by the Company in a manner
that would require stockholder approval pursuant to the rules of the Principal
Market on which any of the securities of the Company are listed or designated.
The issuance and sale of the Purchase Shares hereunder does not contravene the
rules and regulations of the Principal Market.

 

(k)           Intellectual Property Rights.  Except as disclosed in the SEC
Documents, the Company and its Subsidiaries own or possess adequate rights or
licenses to use all material trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  None
of the Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement.  Except as disclosed in the SEC documents, the Company and its
Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of any material trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others, and there is no claim, action or proceeding being made or brought
against, or to the Company's knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

 

(l)            Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)          Title.  The Company and its Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 



 9 

 

 

(n)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

(o)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(p)          Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q)          Transactions With Affiliates.   Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 



 10 

 

 

(r)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Base Prospectus or the SEC Documents.   The Company understands
and confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

(s)           Foreign Corrupt Practices.   Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(t)           DTC Eligibility.  The Company, through the Transfer Agent,
currently participates in the DTC Fast Automated Securities Transfer (FAST)
Program and the Common Stock can be transferred electronically to third parties
via the DTC Fast Automated Securities Transfer (FAST) Program.

 

(u)          Sarbanes-Oxley. The Company is in compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof, except where the failure to be in compliance is not reasonably
likely to result in a material adverse effect.

 

(v)          Certain Fees. Except as disclosed to the Investor in writing, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. Except as disclosed to the Investor
in writing, the Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section 3 that may be due in connection with the
transactions contemplated by the Transaction Documents.

 

(w)          Investment Company. The Company is not, and immediately after
receipt of payment for the Purchase Shares will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

(x)           Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock pursuant to
the Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. The Company has not, in
the twelve (12) months preceding the date hereof, received any notice from any
Person to the effect that the Company is not in compliance with the listing or
maintenance requirements of the Principal Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 

(y)          Accountants.  The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

 



 11 

 

 

(z)           No Market Manipulation. The Company has not, and to its knowledge
no Person acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Purchase Shares, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Purchase Shares, or (iii) paid or agreed
to pay to any Person any compensation for soliciting another to purchase any
other securities of the Company.

 

(aa)        No Disqualification Events.  None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification Event”),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

5.           COVENANTS.

 

(a)           Filing of Current Report and Registration Statement.  The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company has prepared and filed in conformity with the
requirements of the 1933 Act a shelf registration statement on Form S-3 (No.
333-213186), which became effective on August 24, 2016, including a base
prospectus, (the "Base Prospectus") relating to Common Stock, preferred stock,
warrants, subscription rights or units of the Company that may be sold from time
to time by the Company, in accordance with Rule 415 of the 1933 Act, and will
file such amendments as may be required during the term of this Agreement. The
Company agrees that it shall file with the SEC before the Closing Date for the
Initial Purchase Shares, a prospectus supplement to the Base Prospectus relating
to the sale of the Purchase Shares. The Company further agrees (i) that it shall
give the Investor or Investor’s legal counsel at least twenty-four (24) hours to
review and provide reasonable comments to such prospectus supplement; and (2)
that the Company shall make any and all necessary filings with Financial
Industry Regulatory Authority with respect to each purchase of Purchase Shares.
The Base Prospectus (and any amendments or supplements thereto) shall be
effective on each Closing Date and no stop order suspending the effectiveness of
same shall be in effect or to the Company’s knowledge shall be pending or
threatened. Furthermore, on each Closing Date (1) neither the Company nor the
Investor shall have received notice that the SEC has issued or intends to issue
a stop order with respect to such Base Prospectus (and any amendments or
supplement thereto) or that the SEC otherwise has suspended or withdrawn the
effectiveness of such Base Prospectus (and any amendments or supplement
thereto), either temporarily or permanently, or intends or has threatened to do
so (unless the SEC's concerns have been addressed and Investor is reasonably
satisfied that the SEC no longer is considering or intends to take such action),
and (2) no other suspension of the use or withdrawal of the effectiveness of
such Base Prospectus (and any amendments or supplement thereto) or related
prospectus shall exist. At the time of each Closing Date, the Base Prospectus
(and any amendments or supplements thereto; including information or documents
incorporated by reference therein or in the Base Prospectus) shall not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading or which would require public disclosure or an update supplement to
the prospectus.



 

(b)           Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the sale of the Purchase Shares to the Investor under this Agreement
and (ii) any subsequent resale of all Purchase Shares by the Investor, in each
case, under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

 



 12 

 

 

(c)           Listing/DTC.  The Company shall promptly secure the listing of all
of the Purchase Shares to be issued to the Investor hereunder on the Principal
Market (subject to official notice of issuance) and upon each other national
securities exchange or automated quotation system, if any, upon which the Common
Stock is then listed, and shall maintain, so long as any shares of Common Stock
shall be so listed, such listing of all such Purchase Shares from time to time
issuable hereunder. The Company shall maintain the listing of the Common Stock
on the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market.  The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from any Person
regarding the continued eligibility of the Common Stock for listing on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5(c).  The Company shall take all
action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.

 

(d)           Prohibition of Short Sales and Hedging Transactions.  The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 10, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)           Due Diligence; Non-Public Information.  The Investor shall have
the right, from time to time as the Investor may reasonably deem appropriate, to
perform reasonable due diligence on the Company during normal business
hours.  The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor's due diligence of the Company.  Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby.  Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor, and the Company shall have failed to publicly disclose such
material, non-public information within such time period. The Investor shall not
have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.

 



 13 

 

 

(f)           Purchase Records. The Investor and the Company shall each maintain
records showing the Remaining Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase or shall use such other method,
reasonably satisfactory to the Investor and the Company.

 

(g)          Taxes.  The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.

 

(h)          Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares to the Investor in accordance with the
terms of the Transaction Documents.

 

(i)           No Variable Rate Transactions.

 

(i)           For the term of this Agreement, the Company shall be prohibited
from effecting or entering into an agreement to effect any issuance by the
Company or any of its Subsidiaries of Common Stock or Common Stock Equivalents
for cash consideration (or a combination of units thereof) involving a Variable
Rate Transaction, other than in connection with an Exempt Issuance.  “Common
Stock Equivalents” means any securities of the Company or its Subsidiaries which
entitle the holder thereof to acquire at any time shares of Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, shares
of Common Stock. “Variable Rate Transaction” means a transaction in which the
Company issues or sells any debt or equity securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock either (i) at a conversion price, exercise price or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (ii) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (including,
without limitation any “full ratchet” or “weighted average” anti-dilution
provisions). “Exempt Issuance” means the issuance of (a) shares of Common Stock
or options to employees, officers, directors or vendors of the Company pursuant
to any stock or option plan duly adopted for such purpose, by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Purchase Shares issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, and (c) securities issued pursuant to acquisitions or
strategic transactions approved by the Board of Directors or a majority of the
members of a committee of directors established for such purpose, which
acquisitions or strategic transactions can have a Variable Rate Transaction
component, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an asset in a business synergistic with the business of the
Company and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities.

 

(ii)          For the term of this Agreement the Company shall be prohibited
from effecting or entering into an agreement to effect any “equity line of
credit”, “at-the-market offering” or other continuous offering or similar
offering of Common Stock or Common Stock Equivalents, whereby the Company may
sell Common Stock or Common Stock Equivalents at a future determined price.

 



 14 

 

 

6.            CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF
COMMON STOCK.

 

I.             The right of the Company hereunder to sell the Initial Purchase
Shares on the date of this Agreement is subject to the satisfaction of each of
the following conditions:

 

(a)          The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company; and

 

(b)          The representations and warranties of the Investor shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date).

 

II.           The right of the Company hereunder to commence sales of the
Purchase Shares (other than the Initial Purchase Shares) on the Commencement
Date is subject to the satisfaction of each of the following conditions:

 

(a)          The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

 

(b)          The representations and warranties of the Investor shall be true
and correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
3 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date);

 

(c)          The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Nevada issued by the Secretary of State of the State of Nevada as of the date
hereof; and

 

(d)          The Company shall have delivered to the Investor a certified copy
of the Articles of Incorporation as certified by the Secretary of State of the
State of Nevada.

 

7.            CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF
COMMON STOCK.

 

I.             The obligation of the Investor to buy the Initial Purchase Shares
under this Agreement is subject to the satisfaction of each of the following
conditions:

 

(a)          The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

 

(b)          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the date hereof;  

 



 15 

 

 

(c)          The Board of Directors of the Company shall have adopted
resolutions to approve this agreement;

 

(d)          All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(e)          No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(f)           No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

II.           The obligation of the Investor to buy Purchase Shares (other than
the Initial Purchase Shares) under this Agreement is subject to the satisfaction
of each of the following conditions on or prior to the Commencement Date and,
once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

(a)          The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

 

(b)          The Company shall have issued or caused to be issued to the
Investor (i) one or more certificates representing the Initial Purchase Shares
free from all restrictive and other legends or (ii) a number of shares of Common
Stock equal to the number of Initial Purchase Shares as DWAC Shares;

 

(c)          The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date hereof and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.  

 



 16 

 

 

(d)          The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Nevada issued by the Secretary of State of the State of Nevada as of a date
within ten (10) Business Days after the Commencement Date;

 

(e)          The Company shall have delivered to the Investor a certified copy
of the Articles of Incorporation as certified by the Secretary of State of the
State of Nevada within ten (10) Business Days of the Commencement Date;

 

(f)           No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;

 

(g)          All federal, state and local governmental laws, rules and
regulations applicable to the transactions contemplated by the Transaction
Documents and necessary for the execution, delivery and performance of the
Transaction Documents and the consummation of the transactions contemplated
thereby in accordance with the terms thereof shall have been complied with, and
all consents, authorizations and orders of, and all filings and registrations
with, all federal, state and local courts or governmental agencies and all
federal, state and local regulatory or self-regulatory agencies necessary for
the execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(h)          No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(i)           No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

8.            INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Purchase Shares hereunder and in addition to all of
the Company's other obligations under the Transaction Documents, the Company
shall defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing Person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, other than, in the case of clause
(c), with respect to Indemnified Liabilities which directly and primarily result
from the fraud, gross negligence or willful misconduct of an Indemnitee. The
indemnity in this Section 8 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  Payment under this indemnification shall be
made within thirty (30) days from the date Investor makes written request for
it. A certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to Investor.
If any action shall be brought against any Indemnitee in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 



 17 

 

 

9.            EVENTS OF DEFAULT.

 

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)           the effectiveness of a registration statement (including, without
limation the Base Prospectus and any prospectus supplement thereto) registering
the resale of the Purchase Shares (subject to any limits imposed by the SEC)
lapses for any reason (including, without limitation, the issuance of a stop
order or similar order) or such registration statement (or the prospectus
forming a part thereof) is unavailable to the Investor for resale of any or all
of the Purchase Shares (subject to any limits imposed by the SEC) to be issued
to the Investor under the Transaction Documents, and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
but excluding a lapse or unavailability where (i) the Company terminates a
registration statement after the Investor has confirmed in writing that all of
the Purchase Shares covered thereby have been resold or (ii) the Company
supersedes one registration statement with another registration statement,
including (without limitation) by terminating a prior registration statement
when it is effectively replaced with a new registration statement covering
Purchase Shares (provided in the case of this clause (ii) that all of the
Purchase Shares covered by the superseded (or terminated) registration statement
that have not theretofore been resold are included in the superseding (or new)
registration statement);

 

(b)           the suspension of the Common Stock from trading on the Principal
Market for a period of three (3) consecutive Business Days, provided that the
Company may not direct the Investor to purchase any shares of Common Stock
during any such suspension;

 

(c)           the delisting of the Common Stock from the OTC Bulletin
Board, provided, however, that the Common Stock is not immediately thereafter
trading on The NASDAQ Capital Market, The NASDAQ Global Market, the New York
Stock Exchange, the NYSE MKT or the OTCQX or OTCQB operated by the OTC Markets
Group, Inc. (or nationally recognized successor to any of the foregoing);

 



 18 

 

 

(d)          the failure for any reason by the Transfer Agent to issue the
Purchase Shares to the Investor within three (3) Business Days after the
applicable Purchase Date on which the Investor is entitled to receive such
Purchase Shares;

 

(e)          the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least five (5) Business Days;

 

(f)           if any Person commences a proceeding against the Company pursuant
to or within the meaning of any Bankruptcy Law;

 

(g)          if the Company, pursuant to or within the meaning of any Bankruptcy
Law, (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary; or

 

(i)            if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing the Company shall not deliver to the
Investor any Regular Purchase Notice.

 

10.          TERMINATION

 

This Agreement may be terminated only as follows:

 

(a)           If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 9 hereof), this Agreement shall automatically terminate
without any liability or payment to the Company (except as set forth below)
without further action or notice by any Person.

 

(b)          In the event that the Commencement shall not have occurred on or
before February 15, 2017, due to the failure to satisfy the conditions set forth
in Sections 6 and 7 above with respect to the Commencement, either the Company
or the Investor shall have the option to terminate this Agreement at the close
of business on such date or thereafter without liability of any party to any
other party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 10(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth
in Section 6 or Section 7, as applicable, could not then be satisfied.

 



 19 

 

 

(c)           At any time after 90 days after the Commencement Date or
immediately upon the completion of a fully underwritten offering of greater than
$5,000,000, the Company shall have the option to terminate this Agreement for
any reason or for no reason by delivering notice (a “Company Termination
Notice”) to the Investor electing to terminate this Agreement without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).  The Company Termination Notice shall not be
effective until one (1) Business Day after it has been received by the Investor.
Upon receipt of a Company Termination Notice, if the Remaining Amount is greater
than $4,000,000, the Company shall issue to the Investor, within two (2)
Business Days of the Company Termination Notice, shares of the Company’s common
stock, registered pursuant to the Securities Act, with a value equal to 10% of
the difference of $5,000,000 less the Remaining Amount divided by either the (i)
price of the Company’s Common Stock issued in the fully underwritten offering if
the Company Termination Notice is issued in connection with a fully underwritten
offering or (ii) the average VWAP of the Purchase Shares for the five
consecutive Business Days ending on and including the date that the Investor
receives the Company Termination Notice.

 

(d)          This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases $5,000,000 of Purchase Shares as
provided herein, without any action or notice on the part of any party and
without any liability whatsoever of any party to any other party under this
Agreement (except as set forth below).

 

(e)           If, for any reason or for no reason, $5,000,000 of Purchase Shares
has not been purchased in accordance with Section 2 of this Agreement by the
Maturity Date, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).

 

Except as set forth in Sections 10(a) (in respect of an Event of Default
under Sections 9(e), 9(f) and 9(g)), 10(d) and 10(e), any termination of this
Agreement pursuant to this Section 10 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, and 5 hereof, the indemnification provisions set forth in Section 8 hereof
and the agreements and covenants set forth in Sections 9, 10 and 11 shall
survive the Commencement and any termination of this Agreement.  No termination
of this Agreement shall (i) affect the Company’s or the Investor’s rights or
obligations under (A) this Agreement with respect to pending Regular Purchases
and the Company and the Investor shall complete their respective obligations
with respect to any pending Regular Purchases under this Agreement, or (ii) be
deemed to release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

11.          MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
the State of Nevada shall govern all issues concerning the relative rights of
the Company and its stockholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall also be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of New York,
New York, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 



 20 

 

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement.  The Transaction Documents supersede all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
thereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such
matters.  The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents.

 

(f)           Notices.  Any notices, consents or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 



If to the Company: With a copy to (which shall not constitute notice or service
of process):     Ecoark Holdings, Inc. Carmel, Milazzo & DiChiara, LLP 3333 S
Pinnacle Hills Parkway, Suite 220 261 Madison Avenue, 9th Floor Rogers, AR 72758
New York, NY 10016 Telephone: (479) 259-2977 Telephone:(646) 838-1312 E-mail:
RMay@ecoarkusa.com E-mail: pdichiara@cmdllp.com Attention: Randy May Attention:
Peter DiChiara, Esq.    



 21 

 

 

If to the Investor: With a copy to (which shall not constitute notice or service
of process):     RedDiamond Partners LLC Robinson Brog Leinwand Green Genovese &
Gluck P.C. 156 West Saddle River Road 875 Third Avenue, 9th Floor Saddle River,
NJ 07458 New York, NY 10022 Telephone: (201) 818-5657 Telephone: (212) 603-6300
E-mail: E-mail: ded@robinsonbrog.com Attention:  John DeNobile Attention: David
E. Danovitch, Esq.

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(g)          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation.  The Investor may not assign its rights or
obligations under this Agreement.

 

(h)          No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)           Publicity.  The Company shall afford the Investor and its counsel
with the opportunity to review and comment upon, shall consult with the Investor
and its counsel on the form and substance of, and shall give due consideration
to all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

(j)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

(k)          No Financial Advisor, Placement Agent, Broker or Finder.    The
Company represents and warrants to the Investor that, except as disclosed in
writing to the Investor prior to any Closing Date it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby.   The Investor represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby.  The Company shall pay, and hold the
Investor harmless against, any liability, loss or expense (including, without
limitation, attorneys' fees and out of pocket expenses) arising in connection
with any such claim.

 



 22 

 

 

(l)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)         Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 8, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)          Enforcement Costs.  If: (i) this Agreement is placed by the
Investor in the hands of an attorney for enforcement or is enforced by the
Investor through any legal proceeding; (ii) an attorney is retained to represent
the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors' rights and involving a claim under this
Agreement; or (iii) an attorney is retained to represent the Investor in any
other proceedings whatsoever in connection with this Agreement, then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including attorneys' fees incurred in connection therewith, in addition
to all other amounts due hereunder.

 

(o)          Amendment and Waiver; Failure or Indulgence Not Waiver.  No
provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto and no provision of this Agreement may be waived
other than in a written instrument signed by the party against whom enforcement
of such waiver is sought. No failure or delay in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.

 

[Signature pages follow]

 

 23 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 



  THE COMPANY:       ECOARK HOLDINGS, INC.           By: /s/ Randy May    Name:
Randy May   Title: Chief Executive Officer         INVESTOR:       REDDIAMOND
PARTNERS LLC           By:  /s/ John DeNobile   Name: John DeNobile   Title:
 Member

 

 24 

 

 

EXHIBIT A

 

REGULAR PURCHASE NOTICE

 

Reference is made to the Purchase Agreement dated as of January 13, 2017 (the
"Purchase Agreement") between ECOARK HOLDINGS, INC. and REDDIAMOND PARTNERS LLC.
Capitalized terms used and not otherwise defined herein shall have the meanings
given such terms in the Purchase Agreement.



 

In accordance with and pursuant to Section 2(a) of the Purchase Agreement, the
Company hereby delivers this Regular Purchase Notice to the Investor for the
share amount indicated below.

 

Number of Shares: [____________________________]

 

ECOARK HOLDINGS, INC.         By: /s/ Randy May    Name: Randy May   Title:
Chief Executive Officer   Date: [_________________]  

 

In accordance with and pursuant to Section 2(a) of the Purchase Agreement, the
Investor hereby confirms this Regular Purchase Notice to the Investor for the
Purchase Price and Purchase Amount indicated below.

 

Purchase Price: $[____________________________]     Purchase Amount :
$[____________________________]

 

REDDIAMOND PARTNERS LLC         By: /s/ John DeNobile   Name: John DeNobile    
Title: Member   Date:    

 

 

 

 

